EXHIBIT 10.1

RESTRICTED STOCK AGREEMENT

OF

MERCURY GENERAL CORPORATION

THIS AGREEMENT (the “Agreement”) is entered into as of
                                    , 20     (the “Award Date”) by and between
Mercury General Corporation, a California corporation (the “Company”), and
                                 (the “Participant”).

WHEREAS, the Company has adopted the Mercury General Corporation 2005 Equity
Incentive Award Plan (as it may be amended from time to time, the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

WHEREAS, Article 6 of the Plan provides for the issuance of awards of the
Company’s common stock, without par value (“Common Stock”), subject to certain
restrictions (“Restricted Stock”); and

WHEREAS, the Committee described in Article 12 of the Plan (the “Committee”) has
determined that it would be to the advantage and best interest of the Company
and its stockholders to award shares of Restricted Stock to the Participant
pursuant to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

RESTRICTED STOCK AWARD

Section 1.1 Award of Restricted Stock. In consideration of the Participant’s
agreement to remain in the employ of the Company, and for other good and
valuable consideration which the Committee has determined exceeds the aggregate
par value of the shares of Common Stock subject to the Award (as defined below),
as of the Award Date the Company issues to the Participant                     
shares of Restricted Stock (the “Award”) upon the terms and conditions set forth
in this Agreement.

Section 1.2 Award Subject to Plan. The Award granted hereunder is subject to the
terms and provisions of the Plan, including without limitation, Article 11
thereof.

ARTICLE II

RESTRICTIONS

Section 2.1 Forfeiture. All shares of Restricted Stock issued to the Participant
pursuant to Section 1.1 are initially subject to forfeiture and any portion of
the Award which is not vested upon the Participant’s termination of employment
with the Company (as determined in good faith by the Committee) shall thereupon
be forfeited immediately and without any further action by the Company.

 

1



--------------------------------------------------------------------------------

Section 2.2 Vesting and Lapse of Restrictions. Subject to Sections 2.1 and 2.3,
the restrictions on sale or other transfer set forth in Section 3.2 and the
exposure to forfeiture set forth in Section 2.1 (the “Restrictions”) shall lapse
with respect to             % of the shares of Restricted Stock subject to the
Award (rounded down to the next whole number of shares) on each of the first
             anniversaries of the Award Date (each such anniversary, a “Vesting
Date”), provided in each case that the Participant remains continuously employed
in active service by the Company from the Award Date through such date.

Section 2.3 Legend. Certificates representing shares of Restricted Stock issued
pursuant to this Agreement shall, until all Restrictions lapse or shall have
been removed and new certificates are issued pursuant to Section 2.4, bear the
following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT, DATED                     , 20        , BY AND
BETWEEN MERCURY GENERAL CORPORATION AND THE REGISTERED OWNER OF SUCH SHARES, AND
SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”

Section 2.4 Issuance of Certificates; Tax Withholding.

(a) Subject to Section 2.4(b), upon each Vesting Date of the Restricted Stock as
provided in Section 2.2, the Company shall cause new certificates to be issued
with respect to such vested Shares and delivered to the Participant or his or
her legal representative, free from the legend provided for in Section 2.3 and
any of the other Restrictions. Such vested shares shall cease to be considered
Restricted Stock subject to the terms and conditions of this Agreement.

(b) Notwithstanding Section 2.4(a), no such new certificate shall be delivered
to the Participant or his legal representative unless and until the Participant
or his legal representative shall have paid to the Company, or arranged for
payment in accordance with the Plan, the full amount of all federal and state
withholding or other taxes applicable to the taxable income of Participant
resulting from the grant of Restricted Stock or the lapse or removal of the
Restrictions.

Section 2.5 Certain Changes in Capitalization. If the shares of the Company’s
Common Stock as a whole are increased, decreased, changed into or exchanged for
a different number or kind of shares or securities of the Company, whether
through merger, consolidation, reorganization, recapitalization,
reclassification, stock dividend, stock split, combination of shares, exchange
of shares, change in corporate structure or the like, the Committee, in its sole
discretion, shall have the discretion and power to determine and to make
effective provision for acceleration of the time or times at which any
Restrictions shall lapse or be removed. In addition, in the case of the
occurrence of any event described in this Section 2.5, the Committee, subject to

 

2



--------------------------------------------------------------------------------

the provisions of the Plan and this Agreement, shall make an appropriate and
proportionate adjustment in the number and kind of shares of Restricted Stock,
to the end that after such event the Participant’s proportionate interest shall
be maintained as before the occurrence of such event. Any such adjustment made
by the Committee shall be final and binding upon the Participant, the Company
and all other interested persons. In the event that the Participant receives any
new or additional or different shares or securities by reason of any transaction
or event described in this Section 2.5, such new or additional or different
shares or securities which are attributable to the Participant in his capacity
as the registered owner of the Restricted Stock then subject to Restrictions,
shall be considered to be Restricted Stock and shall be subject to all of the
Restrictions.

Section 2.6 Section 83(b) Election. Participant understands that Section 83(a)
of the Code taxes as ordinary income the difference between the amount, if any,
paid for the shares of Common Stock and the Fair Market Value of such shares at
the time the Restrictions on such shares lapse. Participant understands that,
notwithstanding the preceding sentence, Participant may elect to be taxed at the
time of the Award Date, rather that at the time the Restrictions lapse, by
filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within 30 days of the Award Date. In the event
Participant files an 83(b) Election, Participant will recognize ordinary income
in an amount equal to the difference between the amount, if any, paid for the
shares of Common Stock and the Fair Market Value of such shares as of the Award
Date. Participant further understands that an additional copy of such 83(b)
Election form should be filed with his or her federal income tax return for the
calendar year in which the date of this Agreement falls. Participant
acknowledges that the foregoing is only a summary of the effect of United States
federal income taxation with respect to the award of Restricted Stock hereunder,
and does not purport to be complete. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING THE PARTICIPANT’S 83(b) ELECTION, AND THE
COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY,
STATE OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE, AND THE TAX
CONSEQUENCES OF PARTICIPANT’S DEATH.

ARTICLE III

OTHER PROVISIONS

Section 3.1 Escrow. The Secretary of the Company or such other escrow holder as
the Committee may appoint shall retain physical custody of the certificates
representing Restricted Stock until all of the Restrictions lapse or shall have
been removed; provided, however, that in no event shall the Participant retain
physical custody of any certificates representing unvested Restricted Stock
issued to him or her.

Section 3.2 Restricted Stock Not Transferable. No Restricted Stock or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Participant or his or her successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any

 

3



--------------------------------------------------------------------------------

attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 3.2 shall not prevent transfers by will or by
applicable laws of descent and distribution.

Section 3.3 Rights as Stockholder. Except as otherwise provided herein, upon
delivery of the shares of Restricted Stock to the escrow holder pursuant to
Section 3.1, the Participant shall have all the rights of a stockholder with
respect to said shares, subject to the Restrictions herein, including the right
to vote the shares and to receive all dividends or other distributions paid or
made with respect to the shares or Restricted Stock; provided, however, that any
dividends declared on the Restricted Stock shall be subject to the Restrictions
until the Restrictions on the underlying shares of Restricted Stock lapse or are
removed pursuant to this Agreement, and shall be maintained by the Company
pursuant to Section 3.1 and released to the Participant as the Restrictions on
the Restricted Stock lapse or are removed pursuant to this Agreement; and,
provided, further, that any and all shares of Common Stock received by the
Participant with respect to such Restricted Stock as a result of stock
dividends, stock splits or any other form of recapitalization shall also be
subject to the Restrictions until the Restrictions on the underlying shares of
Restricted Stock lapse or are removed pursuant to this Agreement.

Section 3.4 Not a Contract of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue in the employ of
the Company or any of its Subsidiaries or shall interfere with or restrict in
any way the rights of the Company or its Subsidiaries, which are hereby
expressly reserved, to discharge the Participant at any time for any reason
whatsoever, with or without cause, except as may otherwise be provided by any
written agreement entered into by and between the Company and the Participant.

Section 3.5 Governing Law. The laws of the State of California shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

Section 3.6 Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

Section 3.7 Amendment, Suspension and Termination. The Award may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Committee or the Board of Directors of the Company,
provided that, except as may otherwise be provided by the Plan, neither the
amendment, suspension nor termination of this Agreement shall, without the
consent of the Participant, alter or impair any rights or obligations under the
Award.

Section 3.8 Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Participant to his or her address shown in the Company
records, and to the Company at its principal executive office.

 

4



--------------------------------------------------------------------------------

Section 3.9 Definitions. Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Plan.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

MERCURY GENERAL CORPORATION By:     

Name:

    

Title:

    

 

  

[Participant’s Name]

Residence Address:                                  
                               

        

Participant’s Social Security Number:

  

 

5